MEMORANDUM **
Eva Cristobal Zavala, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) denying her motion to reconsider its dismissal of her appeal as untimely. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the denial of a motion to reconsider for an abuse of discretion. See Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002). We deny the petition for review.
The BIA did not abuse its discretion in denying Cristobal-Zavala’s motion to reconsider because she untimely filed the motion. See 8 C.F.R. § 3.2(b)(2) (2002); Iturribarria v. INS, 321 F.3d 889, 894-95 (9th Cir.2003).
Cristobal-Zavala’s motion to remand to the BIA while her ineffective assistance of counsel claim is heard is denied because the pendency of a motion to reopen does not toll the finality of a deportation order for purposes of judicial review. See Stone v. INS, 514 U.S. 386, 398, 115 S.Ct. 1537, 131 L.Ed.2d 465 (1995).
We lack jurisdiction over the BIA’s order of removal. See 8 U.S.C. § 1252(b)(1) (petition for review must be filed not later than 30 days after the date of the final order of removal).
We reject Cristobal-Zavala’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.